DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the front and back members comprise identical shapes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities: Claim 17, recites  the front and back members and separate pieces that are connected together by the connector. This appears to be an error of syntax and should be “front and back members are separate pieces”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5 and 19 recites the front and back members are identical. It’s not clear what element of the front and back members applicant is reciting as identical?  The shape? The size? The shape and the size? The color? Appropriate clarification is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 13,  is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dighton (US 9,370,213). The device of Dighton discloses,

With respect to claim 8, A cover  (10)  to attach along an edge of a garment and extend over a fastener, the cover comprising:
a front member (13) configured to be positioned on a front side of the garment;
a back member (15) configured to be positioned on an inner side of the garment;
a connector (14)  connected to a top section of perimeter edges of each of the front and back members to connect the front and back members together (Figure 3);
wherein the perimeter edge of the front member is positioned within a first plane and the perimeter edge of the back member is positioned within a second plane (Figures 1-3)  with the first and second planes aligned at an acute angle (Figure 3, claim 1). 
With respect to claim 13, wherein the front and back members and the connector comprise a unitary one-piece construction (Figures 1-3). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1--7, 11, 12, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dighton et al (US 9,370,213) in view of Dornman et al. (US 9,307,806).  
The device of Dighton discloses, 
With respect to claim 1,
 A cover (10) to attach along an edge of a garment and extend over a fastener, the cover comprising:

front (13) and back members (15) each comprising an outer surface (13) and an opposing concave (15) inner surface;

a connector (14) comprising a first end connected to the front member and a second end connected to the back member (Figure 3), the connector sized to space apart the inner surfaces by a gap (Figure 2); and

the front and back members connected together in an overlapping arrangement with the inner surfaces facing together and spaced apart on opposing sides of the gap (Figures 1 and 2) 
The device of Dighton substantially discloses the claimed invention but is lacking a domed outer surface.
The device of Dornman et al. teaches an outer surface (22 ) having a domed shape (Figure 5). It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to change the shape of the device since it would involve only design choice. Applicant is pointed to In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). This court decision held that changing the shape of an object that has no structural significant would be a matter of choice which a person of ordinary skill in the art would have found obvious.   


With respect to claim 2, wherein the connector (14) is connected to a top section of a perimeter edge of each of the front and back members (Figure 3). 

With respect to claim 3, wherein the top section of the perimeter edge of each of the front and back members is flat (14),
The device of Dighton fails to show the remainder of the perimeter edge being rounded.
The device of Dornman et al. teaches the device is circular, when the front and back portions of Dighton are circular, the remainder of the perimeter edge of each of the front and back members is rounded. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to change the shape of the device since it would involve only design choice. Applicant is pointed to In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). This court decision held that changing the shape of an object that has no structural significant would be a matter of choice which a person of ordinary skill in the art would have found obvious.  
The device of Dighton substantially discloses the claimed invention but is lacking a smaller back member. 
With respect to claim 4,  the device of Dornman et al. teaches wherein the front member is smaller (22) than the back member and with the top section of each of the front and back members aligned together and with a remainder of the perimeter edge of the back member extending outward beyond the front member (16, figure 10). It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the shape taught by Dornman et al. having a larger back portion in order to provide a grasping portion for easy removal of the device. 


With respect to claim 5, as best understood, wherein each of the front and back members comprises an identical shape, both shaped are rectangular. 

With respect to claim 6, wherein the front and back members and the connector are constructed as a unitary one-piece construction (Figures 1-3). 

With respect to claim 7, wherein the front member and the back member are aligned at an acute angle (Claim 1, Figure 2). 

With respect to claim 11, The device of Dighton substantially disclose the claimed invention including the back member having a domed surface,  but is lacking a domed outer surface of the front surface. The device of Dornman et al. teaches an outer surface (22) having a domed shape (Figure 5). It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to change the shape of the device since it would involve only design choice. Applicant is pointed to In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). This court decision held that changing the shape of an object that has no structural significant would be a matter of choice which a person of ordinary skill in the art would have found obvious.   
The device of Dighton substantially discloses the claimed invention but is lacking the front and back member each having facing domed surfaces. 

With respect to claim 12, wherein each of the front and back members comprise a concave inner surface (near element 44, 30) that face inward towards the garment when the cover is attached to the garment (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the domed members in order to hide and cover a button of a garment. 
With respect to claim 14, wherein the front member is smaller (22) than the back member and positioned within a footprint of the back member (Figure 6). It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the shape taught by Dornman et al. having a larger back portion in order to provide a grasping portion for easy removal of the device. 


With respect to claim 15,  A cover (10) to attach along an edge of a garment and extend over a fastener, the cover comprising:
front  (13) and back members (15) each comprising an outer surface, an opposing concave (15) inner surface, and a perimeter edge (edges at 14) positioned between the inner and outer surfaces; and
a connector (14 ) connected to a top section of the perimeter edges of the front and back members, the connector extends between and connects the front and back members together and spaces apart the front and back members by a gap (Figure 3);
the front and back members connected together in an overlapping arrangement with the inner surfaces facing together and spaced apart on opposing sides of the gap (Figure 3); and

the perimeter edge of the front member positioned within a first plane and the perimeter edge of the back member positioned within a second plane (Figure 3), the front and back members connected together with the first and second planes aligned at an acute angle (Claim1). 
The device of Dighton substantially discloses the claimed invention but is lacking a domed outer surface.
The device of Dornman et al. teaches an outer surface (22) having a domed shape (Figure 5). It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to change the shape of the device since it would involve only design choice. Applicant is pointed to In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). This court decision held that changing the shape of an object that has no structural significant would be a matter of choice which a person of ordinary skill in the art would have found obvious.   
	The device of Dighton substantially discloses the claimed invention but is lacking a larger back member, and separate pieces that are connected together by a connector.
The device of Dornam et al. disclose,
With respect to claim 16, wherein the back member is larger than the front member (16, 22) and extends outward beyond the front member along lateral and bottom sections of the perimeter edge of the front member (Figure 5). 

With respect to claim 17, wherein the front (22) and back members (16, 18) and separate pieces that are connected together by the connector (24) 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the larger bottom portion to provide improved grip for easy removal, and to utilize the separate component. pieces joined by a connector as taught by Dornam et al. in order to provide improved hinging motion to fit over a larger variety for button element. 

With respect to claim 19, wherein the front and back members comprise identical shapes. The front and back members are identical rectangles, as best understood.

With respect to claim 20, wherein the connector (14) comprises a tapered shape to position the front and back members at the acute angle. (Figure 2).


Claims 9 and 10   is/are rejected under 35 U.S.C. 103 as being unpatentable over Dighton, as applied above in. The device of Dighton substantially discloses the claimed invention but is lacking the measurement of the acute angle. The device of Dighton teaches that the device has an acute angle (claim 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to arrive at the optimal angle of 10 or 7, as recited in the claim, since it has been held that discovering an optimum value as a result effective variable involves only routine skill in the art and since such modification would involve a mere change in the size of a component.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dighton and Dornam et al., as applied to claim 15 above.  The device of Dighton substantially discloses the claimed invention but is lacking the measurement of the acute angle. The device of Dighton teaches that the device has an acute angle (claim 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to arrive at the optimal angle of 10 or 7, as recited in the claim, since it has been held that discovering an optimum value as a result effective variable involves only routine skill in the art and since such modification would involve a mere change in the size of a component. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892


Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732